DETAILED ACTION
This is a Non-Final Office Action in response to the request for continued examination filed on 04/04/2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered. 
Status of Claims
Claims 1, 4-5, 12, 14, and 16 have been amended. Claim 6 has been canceled. Claims 1-5, 7-16 are currently pending in the application and have been examined.
Response to Amendment
The amendment filed 04/04/2022 has been entered.
Response to Arguments
Claim Rejections 35 U.S.C. § 101:
Applicant submits on page 10 of the remarks that the present application integrates the judicial exception into a practical application and that the method and device in claims 1 and 14 provide significantly more than the recited judicial exception. Examiner respectfully disagrees and notes that the present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to the judicial exception. The claims as presented are merely linking the use of the judicial exception to a computer system. Additionally, the Examiner notes that when determining whether a claim recites significantly more in Step 2B the analysis takes into consideration whether the claim effects a transformation or reduction of a particular article to a different state or thing. Transformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines." Bilski v. Kappos, 561 U.S. 593, 658, 95 USPQ2d 1001, 1007 (2010) (quoting Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972)). See MPEP 2106.05(c). Furthermore, the additional elements recited in the claims are not specially programmed computer or computer elements and the claim merely recites the use of a generic computer to perform generic computer functions of storing and transmitting data. These generic computer functions do not integrate the abstract idea into a practical application and do not recite significantly more than the judicial exception. 
Regarding Applicant arguments that the claims present an inventive concept, the Examiner notes that the claims do not provide an inventive concept because the claims, in essence, merely recite various computer-based elements along with no more than mere instructions to implement the identified abstract idea using the computer-based elements.
Claim Rejections 35 U.S.C. § 103:
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-5, 7-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-5, 7-16, the independent claims (claims 1, 14 and 16) are directed, in part, to a method, an apparatus and a computer storage medium for generating preferential information (i.e. an electronic or physical coupon) according to a recipe task. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-5, 7-13 are directed to a method comprising a series of steps which falls under the statutory category of a process, claims 14-15 are directed to a computing apparatus which falls under the category of a machine. As amended, claim 16 is directed to a non-transitory computer-readable storage medium, which excludes transitory signals, thus making the claim eligible under Step 1. However, these claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes sales activities or behaviors. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to generating discount information according to a recipe task, comprising: generating a recipe task associated with at least one commodity; acquiring  a selection of the recipe task from a customer; receiving from the customer commodity information of a commodity in the recipe task; comparing the received commodity information with the at least one commodity, and determining that the recipe task is finished in response to the received commodity information matches the at least one commodity; and generating discount information associated with the at least one commodity after the recipe task is finished such that a discount degree of the discount information is inversely proportional to time spent by the customer in finishing the recipe task. If a claim limitation, under its broadest reasonable interpretation covers sales activities, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: “a processor”; “a network”; “a portable electronic device”; “an input device”; “a computing apparatus”; “a communication interface”; “a memory”; “a non-transitory computer-readable storage medium”. Examiner looks to Applicant’s specification in at least page 20 to understand that the invention may be implemented in a generic environment that “The logic and/or steps shown in the flowcharts or described herein in other ways may, for example, be considered as an ordered list of executable instructions for5 performing logical functions, and be practically implemented in any computer-readable medium so as to be used by an instruction execution system, device or apparatus (such as a computer-based system, a system including a processor, or other system that can read the instructions from the instruction execution system, device or apparatus and execute the instructions), or to be used together with the instruction execution system, device or10 apparatus. In the Description of the present disclosure, the "computer-readable medium" may be any device that can contain, store, communicate, broadcast, or transmit programs for the instruction execution system, device or apparatus to use or to be used together with the instruction execution system, device or apparatus. Specific examples of the computer-readable medium may include any of the following: an electrical connector15 (electronic device) having with one or more wires, a portable computer cartridge 
(magnetic device), a Random Access Memory, a Read Only Memory, an Erasable Programmable Read Only Memory or a flash memory, an optical fiber device, and a portable Compact Disc Read Only Memory. Further, the computer-readable medium may even be paper or other suitable medium on which a program can be printed, in this case20 the program can be obtained by electronic means, for example, by optically scanning the paper or other medium and processing such as compiling, interpreting or in other suitable manners if necessary, and then the program is stored in a memory of the computer.” Figs. 5-6 disclose a database and  portable electronic devices respectively; however the drawings include flowcharts to describe the steps for performing the claimed invention without any computer system. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-5, 7-13 and 15 further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2017/0069177 (hereinafter; Takahata) in view of US Pub. No. 2013/0124361 (hereinafter; Bryson), further in view of US Pub. No. 2018/0174251 (hereinafter; Padmanabhan).
Regarding claim 1, Takahata discloses: 
A method, performed by a computing apparatus, for generating discount information according to a recipe task, the computing apparatus comprising a communication interface, a memory, and a processor connected through a network to a portable electronic device including an input device carried by a customer, wherein the method comprises following steps performed in sequence, Takahata Fig. 8 discloses a processor connected to input devices, and a wireless unit; [0010] and Fig. 6 disclose a data structure of a coupon information record; [0043] discloses a user terminal 20 having a wireless communication function, used by a shopper while shopping in a store, for example, a smart phone, a tablet terminal, a mobile phone, or the like; [0061] The coupon type ID distinguishes types of coupons, such as price cut, discount, price change, or other types of coupons. 
generating, by the processor, a recipe task associated with at least one commodity; Takahata discloses purchasing ingredients for a recipe in at least [0032] a server of a shopping support system which supports a shopper to be able to do healthy shopping by checking a nutrition balance of food to be purchased; [0181] discloses Using the shopping support system 100 described herein, the shopper can see to what extent selected food items conform to the health evaluation criterion set by the shopper, and increase purchases of conforming goods; The shopper knows how much money is saved by using coupons from the cost data D2. The shopper can also identify recipes that can be made using the merchandise selected for purchase. By providing the shopper with related merchandise, coupon, nutrition, and recipe information, the shopper is encouraged to make healthy shopping choices.
acquiring, by the processor, a selection of the recipe task from the customer; Fig. 8 discloses a user terminal; [0181-0182] disclose Using the shopping support system 100 described herein, the shopper can see to what extent selected food items conform to the health evaluation criterion set by the shopper, and increase purchases of conforming goods. The system 100 also encourages more healthy shopping by offering coupons for merchandise corresponding to the shopper's health evaluation criterion, saving the shopper money in the process. The shopper knows how much money is saved by using coupons from the cost data D2.  The shopper can also identify recipes that can be made using the merchandise selected for purchase. By providing the shopper with related merchandise, coupon, nutrition, and recipe information, the shopper is encouraged to make healthy shopping choices. The user terminal 20 displays recipe information on the recipe screen SC43 when the image MP of the recipe dish is selected.
comparing, by the processor, the received commodity information with the at least one commodity, and determining that the recipe task is finished in response to the received commodity information matches the at least one commodity; Takahata [0039] discloses a POS terminal that registers data of merchandise purchased by a shopper and performs payment processing for the purchased merchandise; [0183-0185] disclose when the shopper finishes shopping, scans the barcode, the processor recognizes the barcode; when the processor recognizes that the barcode data received is the POS ID (YES IN Act666), the processor controls the communication interface such that the data is transmitted; when the processor of the POS terminal receives the transaction file addressed to a POS ID matching the POS ID stored in the auxiliary memory device, the processor starts the payment processing. See at least Figs. 17-18.
and generating, by the processor, discount information associated with the at least one commodity after the recipe task is finished, Takahata discloses an electronic coupon in at least [0010] and Fig. 6 a data structure of a coupon information record; [0027] and Fig. 23 a coupon screen displayed on a touch panel of the user terminal; [0060] coupon information database 35 stores a coupon information record 35R representing content of a coupon. The support server 13 accesses the coupon information database 35 to read or write the coupon information record 35R. See at least Figs. 21-22 Steps 43-44.
Although Takahata discloses generating preferential information according to a recipe task and generating a recipe task associated with commodities, Takahata does not specifically disclose commodity information found by a customer. However, Bryson discloses the following limitations:
receiving, through the input device of the portable electronic device, from the customer, commodity information of a commodity in the recipe task; Bryson [0183] discloses a product system and method for scanning a product bar code and finding information such as price, description, materials/ingredients, and related products; [0231] discloses customers will have the ability to look up individual product to retrieve standard information such as product description, a photo and the ingredients/materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for generating preferential information and recipe tasks of Takahata with the consumer, retailer and supplier system of Bryson, in order to help generate product recommendations (Bryson abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Takahata discloses generating preferential information according to a recipe task and generating a recipe task associated with commodities including recipe information and cooking sequence information, Takahata does not specifically disclose time spent by the customer in completing the recipe task. However, Padmanabhan discloses the following limitations:

such that a discount degree of the discount information is inversely proportional to time spent by the customer in finishing the recipe task. Padmanabhan [0007-0008]; [0022]; [0025] disclose a discount rate associated with completed restaurant transactions (i.e. recipe task) over a period of time; [0032]; [0046]; [0052] disclose adjusting the discount rate inversely proportional to real-time transaction data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for generating preferential information and recipe tasks of Takahata with the system and methods for automating negotiation and discount of goods of Padmanabhan in order to automatically negotiate with the user a discount rate that does not exceed the maximum discount rate set for a transaction (Padmanabhan [0009]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 2, Takahata discloses:
The method of claim 1, wherein the at least one commodity is a promotional commodity comprising at least one of an unsalable commodity, a commodity with a short shelf life and a promoted commodity. Takahata discloses a discount amount applied to merchandise; [0129] discloses the processor 131 generates merchandise data by adding an amount, a unit price, and a discount amount to the merchandise ID, the merchandise type ID, the merchandise name, and the unit price from the merchandise information record 31R.
Regarding claim 3, Takahata discloses:
The method of claim 2, wherein the at least one commodity further comprises a relevant commodity associated with the promotional commodity and includes at least one of an ingredient, a seasoning, and a tool for preparing a dish in the recipe task. Takahata [0129] discloses the processor 131 generates merchandise data by adding an amount, a unit price, and a discount amount to the merchandise ID, the merchandise type ID, the merchandise name, and the unit price from the merchandise information record 31R. [0157] discloses the processor 131 preferentially selects recipe information records 36R that include merchandise ID's corresponding to the evaluation criterion. The processor 131 adds the selected recipe information record(s) 36R to the recipe list 44. If no recipe information record 36R is selected, the processor 131 does not update the recipe list 44. Thus, the processor 131 functions as a determining unit which finds recipes that use the listed merchandise as an ingredient by processing Act93. Thus, the processor 131 functions as a recipe unit that identifies recipes in which merchandise listed by the merchandise list unit is an ingredient.
Regarding claim 4, Takahata discloses:
The method of claim 1, wherein the commodity information comprises at least one of a picture and a barcode of a commodity. Takahata discloses a picture and a barcode in at least [0041] The information terminal 15 may include a scanner for reading a barcode; [0064] The user terminal 20 includes a processor 201, a main memory 202, an auxiliary memory device 203, a touch panel 204, a camera unit 205, a wireless unit 206, and the like; [0070] The camera 205 has a resolution to the extent that a barcode can be imaged.
Regarding claim 5, Takahata discloses:
The method of claim 1, wherein the discount information comprises at least one of an electronic coupon and a physical coupon. Takahata discloses an electronic coupon in at least [0010] and Fig. 6 a data structure of a coupon information record; [0027] and Fig. 23 a coupon screen displayed on a touch panel of the user terminal; [0060] coupon information database 35 stores a coupon information record 35R representing content of a coupon. The support server 13 accesses the coupon information database 35 to read or write the coupon information record 35R; [0061] The coupon type ID distinguishes types of coupons, such as price cut, discount, price change, or other types of coupons.
Regarding claim 7, although Takahata discloses generating preferential information according to a recipe task and generating a recipe task associated with commodities including recipe information and cooking sequence information, Takahata does not specifically disclose a cooking video of the recipe. However, Bryson discloses the following limitations:
The method of claim 1, further comprising: pushing a cooking video of the dish in the recipe task to the customer. Bryson discloses including video related to different products and recipes in at least [0073]; [0154]; [0203].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for generating preferential information and recipe tasks of Takahata with the consumer, retailer and supplier system of Bryson that includes video or pictorial data about different products, in order to help generate product recommendations (Bryson abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.  
Regarding claim 8, Takahata discloses:
The method of claim 2, wherein the generating the recipe task associated with the at least one commodity further comprises: generating a plurality of candidate recipe tasks according to a promotion priority of the promotional commodity, a number of the promotional commodity, or a production date of the promotional commodity. Takahata discloses number of the promotional commodity in at least [0106] When the member information record 33R is received through the communication interface 134, the processor 131 adds information from the member information record 33R to the transaction file 40 generated at Act51 (Act53). Member information 41, such as personal data, evaluation category, the number of items n, item IDs, and the like is added to the transaction file 40; [0129] the processor generates merchandise data by adding an amount, a unit price and a discount amount to the merchandise ID the merchandise type ID, the merchandise name, and the unit price from the merchandise information record 31R.
Regarding claim 9, Takahata discloses:
The method of claim 8, wherein acquiring the selection of the recipe task from the customer comprises: acquiring a selection, from the customer, of a recipe task for at least one of the plurality of candidate recipes. Fig. 8 discloses a user terminal; [0181-0182] disclose Using the shopping support system 100 described herein, the shopper can see to what extent selected food items conform to the health evaluation criterion set by the shopper, and increase purchases of conforming goods. The system 100 also encourages more healthy shopping by offering coupons for merchandise corresponding to the shopper's health evaluation criterion, saving the shopper money in the process. The shopper knows how much money is saved by using coupons from the cost data D2.  The shopper can also identify recipes that can be made using the merchandise selected for purchase. By providing the shopper with related merchandise, coupon, nutrition, and recipe information, the shopper is encouraged to make healthy shopping choices. The user terminal 20 displays recipe information on the recipe screen SC43 when the image MP of the recipe dish is selected.
Regarding claim 10, Takahata discloses:
The method of claim 1, further comprising: acquiring customer information before generating the recipe task associated with the at least one commodity, wherein generating the recipe task associated with the at least one commodity comprises generating the recipe task based on the customer information. Takahata discloses member information records used to make food type selections [0008] and Fig. 4 discloses a member information record; [0052] discloses the member information record includes a member ID,  personal data, an evaluation criterion, an item number n, an item ID corresponding to the item number n, and the like, The member ID is a unique code assigned to each member so as to independently identify each member; [0053] discloses evaluation criterion enables a member to select whether health evaluation of the member's shopping habits is based on food types or nutrients. In the present embodiment, the evaluation criterion is set to “1” when the evaluation is performed by using food type as a standard, and the evaluation criterion is set as “2”, when the evaluation is performed by using nutrients as a standard.
Regarding claim 11, Takahata discloses:
The method of claim 10, wherein acquiring the customer information comprises: receiving ID information from the customer; Takahata discloses customer ID information in at least [0050] The member server 12 includes a member information database 33 and a purchase history database 34; [0052] The member information record 33R includes a member ID, personal data, an evaluation criterion.
Although Takahata discloses generating preferential information according to a recipe task and generating a recipe task associated with commodities, Takahata does not specifically disclose membership information about a customer. However, Bryson discloses the following limitations:
matching the ID information of the customer with membership ID information in a membership database to determine whether the customer is a member; Bryson [0283] discloses user account creation and management; the system prompts for the creation of an account with the retailer’s application.
and serving membership information of the customer as the customer information in response to that the customer is a member; Bryson [0283] discloses during account management, the customer will be asked to enter a few details such as birth date, postal code, loyalty account number (if they already have one).
otherwise, determining the non-member customer as a new member and acquiring the membership information input by the new member, and serving the acquired membership information as the customer information. Bryson discloses user account creation and management; [0283-0289] disclose the system prompts for the creation of an account with the retailer’s application; after signup, every time the application is opened, an automatic sign in occurs; this information will assist to allow the data being tracked to be tied to the user so that the experience can be personalized.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for generating preferential information and recipe tasks of Takahata with the consumer, retailer and supplier system of Bryson, in order to help generate product recommendations (Bryson abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 12, Takahata discloses:
The method of claim 1, between acquiring the selection of the recipe task from the customer and receiving the commodity information of the commodity found by the customer according to the recipe task, further comprising: determining whether a QUIT command input by the customer is received or whether the recipe task times out; Takahata discloses determining if the customer logged out from the user terminal; [0099-0100] When the log-in is approved, the processor 201 stores the member ID used in the log-in in the auxiliary memory device 203 (Act3). The member ID may also be stored in the main memory 202 rather than the auxiliary memory device 203. If the user terminal 20 was previously logged-in (YES in Act1), the shopper must log the user terminal 20 out before the processor 201 can perform the aforementioned processing of Act2 and Act3.
and generating the discount information in response to the QUIT command is received or the recipe task times out. Takahata [0101] discloses When the log-in is approved in Act2 and Act3 and the support server 13 reflects that the user terminal 20 is logged-in, the processor 201 controls the wireless unit 206 such that a registration start request is transmitted to the support server 13 (Act4); [0061] The coupon type ID distinguishes types of coupons, such as price cut, discount, price change, or other types of coupons.
Regarding claim 13, Takahata discloses: 
The method of claim 2, wherein generating the recipe task associated with the at least one commodity further comprises: retrieving information associated with the promotional commodity from a database through big data analysis.  Takahata [0045-0046] discloses the server includes a merchandise information database; [0059] discloses a support server that includes a coupon information database; [0061] discloses coupon information, The coupon type ID distinguishes types of coupons, such as price cut, discount, price change, or other types of coupons.
Regarding claim 14, Takahata discloses:
A computing apparatus comprising: a communication interface; a memory having instructions stored therein; and a processor connected through a network to a portable electronic device including an input device carried by a customer, wherein then the instructions are executed by the processor, the processor is configured to perform the following steps in sequence: Takahata Fig. 8 discloses a processor connected to input devices, a memory and a wireless unit.
generate, by the processor, a recipe task associated with at least one commodity; Takahata discloses purchasing ingredients for a recipe in at least [0032] a server of a shopping support system which supports a shopper to be able to do healthy shopping by checking a nutrition balance of food to be purchased; [0181] discloses Using the shopping support system 100 described herein, the shopper can see to what extent selected food items conform to the health evaluation criterion set by the shopper, and increase purchases of conforming goods; The shopper knows how much money is saved by using coupons from the cost data D2. The shopper can also identify recipes that can be made using the merchandise selected for purchase. By providing the shopper with related merchandise, coupon, nutrition, and recipe information, the shopper is encouraged to make healthy shopping choices.
acquire, by the processor, a selection of the recipe task from the customer; Fig. 8 discloses a user terminal; [0181-0182] disclose Using the shopping support system 100 described herein, the shopper can see to what extent selected food items conform to the health evaluation criterion set by the shopper, and increase purchases of conforming goods. The system 100 also encourages more healthy shopping by offering coupons for merchandise corresponding to the shopper's health evaluation criterion, saving the shopper money in the process. The shopper knows how much money is saved by using coupons from the cost data D2.  The shopper can also identify recipes that can be made using the merchandise selected for purchase. By providing the shopper with related merchandise, coupon, nutrition, and recipe information, the shopper is encouraged to make healthy shopping choices. The user terminal 20 displays recipe information on the recipe screen SC43 when the image MP of the recipe dish is selected.
compare, by the processor, the received commodity information with the at least one commodity, and determine that the recipe task is finished in response to the received commodity information matches the at least one commodity; Takahata [0039] discloses a POS terminal that registers data of merchandise purchased by a shopper and performs payment processing for the purchased merchandise; [0183-0185] disclose when the shopper finishes shopping, scans the barcode, the processor recognizes the barcode; when the processor recognizes that the barcode data received is the POS ID (YES IN Act666), the processor controls the communication interface such that the data is transmitted; when the processor of the POS terminal receives the transaction file addressed to a POS ID matching the POS ID stored in the auxiliary memory device, the processor starts the payment processing. See at least Figs. 17-18.
 generate, by the processor, discount information associated with the at least one commodity after the recipe task is finished, Takahata discloses an electronic coupon in at least [0010] and Fig. 6 a data structure of a coupon information record; [0027] and Fig. 23 a coupon screen displayed on a touch panel of the user terminal; [0060] coupon information database 35 stores a coupon information record 35R representing content of a coupon. The support server 13 accesses the coupon information database 35 to read or write the coupon information record 35R. See at least Figs. 21-22 Steps 43-44; [0061] The coupon type ID distinguishes types of coupons, such as price cut, discount, price change, or other types of coupons.  
Although Takahata discloses generating preferential information according to a recipe task and generating a recipe task associated with commodities, Takahata does not specifically disclose commodity information found by a customer. However, Bryson discloses the following limitations:
receive, through the input device of the portable electronic device from the customer, commodity information of a commodity in the recipe task according to the recipe task; 5 Bryson [0183] discloses a product system and method for scanning a product bar code and finding information such as price, description, materials/ingredients, and related products; [0231] discloses customers will have the ability to look up individual product to retrieve standard information such as product description, a photo and the ingredients/materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for generating preferential information and recipe tasks of Takahata with the consumer, retailer and supplier system of Bryson, in order to help generate product recommendations (Bryson abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Takahata discloses generating preferential information according to a recipe task and generating a recipe task associated with commodities including recipe information and cooking sequence information, Takahata does not specifically disclose time spent by the customer in completing the recipe task. However, Padmanabhan discloses the following limitations:
such that a discount degree of the discount information is inversely proportional to time spent by the customer in finishing the recipe task. Padmanabhan [0007-0008]; [0022]; [0025] disclose a discount rate associated with completed restaurant transactions (i.e. recipe task) over a period of time; [0032]; [0046]; [0052] disclose adjusting the discount rate inversely proportional to real-time transaction data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for generating preferential information and recipe tasks of Takahata with the system and methods for automating negotiation and discount of goods of Padmanabhan in order to automatically negotiate with the user a discount rate that does not exceed the maximum discount rate set for a transaction (Padmanabhan [0009]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 15, Takahata discloses:
The computing apparatus of claim 14, wherein the processor is further configured to acquire customer information Takahata [0008] and Fig. 4 discloses a member information record; [0052] discloses the member information record includes a member ID, personal data, an evaluation criterion, an item number n, an item ID corresponding to the item number n, and the like, The member ID is a unique code assigned to each member so as to independently identify each member. Fig. 8 discloses a processor connected to input devices, and a wireless unit.
and generate the recipe task based on the customer information. Takahata discloses member information records used to make food type selections; [0053] discloses evaluation criterion enables a member to select whether health evaluation of the member's shopping habits is based on food types or nutrients. In the present embodiment, the evaluation criterion is set to “1” when the evaluation is performed by using food type as a standard, and the evaluation criterion is set as “2”, when the evaluation is performed by using nutrients as a standard.  
Regarding claim 16, Takahata discloses,
A non-transitory computer-readable storage medium storing instructions which when executed by a processor, the processor being connected through a network to a portable electronic device including an input device carried by a customer, cause the processor to perform a method comprising: generating, by the processor, a recipe task associated with at least one commodity; Takahata discloses purchasing ingredients for a recipe in at least [0032] a server of a shopping support system which supports a shopper to be able to do healthy shopping by checking a nutrition balance of food to be purchased; [0181] discloses Using the shopping support system 100 described herein, the shopper can see to what extent selected food items conform to the health evaluation criterion set by the shopper, and increase purchases of conforming goods; The shopper knows how much money is saved by using coupons from the cost data D2. The shopper can also identify recipes that can be made using the merchandise selected for purchase. By providing the shopper with related merchandise, coupon, nutrition, and recipe information, the shopper is encouraged to make healthy shopping choices. Fig. 8 discloses a processor connected to input devices, and a wireless unit; [0043] discloses a user terminal 20 having a wireless communication function, used by a shopper while shopping in a store, for example, a smart phone, a tablet terminal, a mobile phone, or the like.
acquiring, by the processor, a selection of the recipe task from the customer; Fig. 8 discloses a user terminal; [0181-0182] disclose Using the shopping support system 100 described herein, the shopper can see to what extent selected food items conform to the health evaluation criterion set by the shopper, and increase purchases of conforming goods. The system 100 also encourages more healthy shopping by offering coupons for merchandise corresponding to the shopper's health evaluation criterion, saving the shopper money in the process. The shopper knows how much money is saved by using coupons from the cost data D2.  The shopper can also identify recipes that can be made using the merchandise selected for purchase. By providing the shopper with related merchandise, coupon, nutrition, and recipe information, the shopper is encouraged to make healthy shopping choices. The user terminal 20 displays recipe information on the recipe screen SC43 when the image MP of the recipe dish is selected.
comparing, by the processor, the received commodity information with the at least one commodity, and determining that the recipe task is finished in response to the received commodity information matches the at least one commodity; Takahata [0039] discloses a POS terminal that registers data of merchandise purchased by a shopper and performs payment processing for the purchased merchandise; [0183-0185] disclose when the shopper finishes shopping, scans the barcode, the processor recognizes the barcode; when the processor recognizes that the barcode data received is the POS ID (YES IN Act666), the processor controls the communication interface such that the data is transmitted; when the processor of the POS terminal receives the transaction file addressed to a POS ID matching the POS ID stored in the auxiliary memory device, the processor starts the payment processing. See at least Figs. 17-18.
and generating, by the processor, discount information associated with the at least one commodity after the recipe task is finished, Takahata discloses an electronic coupon in at least [0010] and Fig. 6 a data structure of a coupon information record; [0027] and Fig. 23 a coupon screen displayed on a touch panel of the user terminal; [0060] coupon information database 35 stores a coupon information record 35R representing content of a coupon. The support server 13 accesses the coupon information database 35 to read or write the coupon information record 35R. See at least Figs. 21-22 Steps 43-44; [0061] The coupon type ID distinguishes types of coupons, such as price cut, discount, price change, or other types of coupons.
Although Takahata discloses generating preferential information according to a recipe task and generating a recipe task associated with commodities, Takahata does not specifically disclose commodity information found by a customer. However, Bryson discloses the following limitations:
receiving, through the input device of the portable electronic device, from the customer, commodity information of a commodity in the recipe task according to the recipe task; Bryson [0183] discloses a product system and method for scanning a product bar code and finding information such as price, description, materials/ingredients, and related products; [0231] discloses customers will have the ability to look up individual product to retrieve standard information such as product description, a photo and the ingredients/materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for generating preferential information and recipe tasks of Takahata with the consumer, retailer and supplier system of Bryson, in order to help generate product recommendations (Bryson abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Takahata discloses generating preferential information according to a recipe task and generating a recipe task associated with commodities including recipe information and cooking sequence information, Takahata does not specifically disclose time spent by the customer in completing the recipe task. However, Padmanabhan discloses the following limitations:
such that a discount degree of the discount information is inversely proportional to time spent by the customer in finishing the recipe task. Padmanabhan [0007-0008]; [0022]; [0025] disclose a discount rate associated with completed restaurant transactions (i.e. recipe task) over a period of time; [0032]; [0046]; [0052] disclose adjusting the discount rate inversely proportional to real-time transaction data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for generating preferential information and recipe tasks of Takahata with the system and methods for automating negotiation and discount of goods of Padmanabhan in order to automatically negotiate with the user a discount rate that does not exceed the maximum discount rate set for a transaction (Padmanabhan [0009]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
The following prior art is made of record but not relied upon:
US Pub. No. 2017/0300956 (Cantrell et al.) discloses systems and methods to generate coupon offerings to identified customers.
US Pub. No. 2014/0074649 (Patel et al.): discloses a grocery recommendation system.
US Pub. No. 20140334691 (Cho et al.): discloses a method and system for providing cooking information.
US Pub. No. 2016/0027330 (Briancon et al.): discloses multiple food management services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683